DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 8, 10-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US2003/0193298 A1) (Okada, hereafter) in view of Yang et al. (US2018/0232075 A1) (yang, hereafter).
    PNG
    media_image1.png
    258
    403
    media_image1.png
    Greyscale

Regarding claim 1 , Okada discloses a display panel,  an organic electroluminescent display panel ( FIGS. 1-2, 6-9 of the specification) comprising: a transparent substrate on a surface of which are disposed a plurality of arrayed electrodes (shown as 23, 24 in FIG. 6 (reproduced above) corresponding to first electrodes of the present invention, hereinafter also referred to as first electrodes) and a plurality of wiring, see FIG. 6, a plurality of first electrodes are strung by one wiring; With continued reference to Figure 6, a plurality of row electrodes 11 (second electrodes) arranged in an array, each row electrode 11 having a projection on the substrate that overlaps with a plurality of first electrodes.
Okada fails to explicitly disclose the first substrate comprises a first base, the second substrate comprises a second base,  a plurality of second electrode arrays are arranged on a second substrate, the first substrate and the second substrate are oppositely disposed, 
Yang discloses (Figures 1-15 and corresponding text) a display panel  (Figure 6) comprising: a first substrate (no number) and a second substrate (no number) opposite to each other (π66), wherein the first substrate comprises a first base (31), the second substrate comprises a second base (36) in order to expand to transferring existing electrode arrangements to other types of display panels expands their range of applications.
	Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the display device of Okada where the first substrate comprises a first base, the second substrate comprises a second base,  a plurality of second electrode arrays are arranged on a second substrate, the first substrate and the second substrate are oppositely disposed in order to expand to transferring existing electrode arrangements to other types of display panels expands their range of applications as taught by Yang.
Regarding claims 2 and 12,  Okada discloses  wherein the first substrate further comprises a plurality of first leads (211) outside a region of the plurality of first electrodes (23), wherein the plurality of first leads are configured to transmit a first driving signal to the plurality of first electrodes, wherein the second substrate further comprises a plurality of second leads outside a region of the plurality of second electrodes, and wherein the plurality of second leads are configured to transmit a second driving signal to the plurality of second electrodes (11) (π58-π59).
Regarding claims 3 and 13, Okada discloses (Figure 6) wherein at least two first electrodes (23) in each column of first electrodes among the plurality of first electrodes (23) are electrically connected to a same first lead to receive a same first driving signal (211).
Regarding claim 4 and 14, Okada discloses (Figures 2 and  6), wherein h first leads (211…21m 221..22m) among the plurality of first leads are configured to transmit the first driving signal to a column of first electrodes among the plurality of first electrodes, wherein consecutive k columns of first electrodes adjacent to the column of first electrodes are electrically connected to the h first leads, respectively, and wherein h and k are both integers greater than or equal to 1.
Regarding claim 8,  Okada discloses wherein the n first electrodes (23, 24) are electrically connected to different first leads (211,221 respectively) among the plurality of first leads, respectively.
Regarding claims 10 and 18,  Okada discloses (Figure 1)  wherein the display panel further comprises an organic electroluminescent layer, and wherein the organic electroluminescent layer (4) is between the plurality of first electrodes (3) and the plurality of second electrodes (5) (π9).
Regarding claims 11, Okada discloses  (Figure 1)wherein the orthographic projection of each second electrode (5) of the plurality of second electrodes (5) on the first base overlaps the orthographic projections of the n first electrodes on the first base.
Regarding claims 19 and 20, modus operandi applies to these claims as no particular features distinguish it from  the device set forth in claims 1 and 2  above.   As such see rejections claims 1 and 2 for rejection of the method claims.
Claims 1, 9,17,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US2018/0232075 A1) (yang, hereafter) in view of Okada et al. (US2003/0193298 A1) (Okada, hereafter). 
 Regarding claim 1, Yang discloses (Figures 1-15 and corresponding text) a display panel  (Figure 6) comprising: a first substrate (no number) and a second substrate (no number) opposite to each other (π66), wherein the first substrate comprises a first base (31), the second substrate comprises a second base (36), the first substrate further comprises a plurality of first electrodes (33) in an array on the first base (31), and the second substrate further comprises a plurality of second electrodes (39) in an array on the second base (36), 
Yang fails to explicitly disclose wherein an orthographic projection of each second electrode of the plurality of second electrodes on the first base at least partially overlaps orthographic projections of n first electrodes of the plurality of first electrodes on the first base, wherein n is an integer greater than 1.
Okada discloses with continued reference to Figure 6, a plurality of row electrodes 11 (second electrodes) arranged in an array, each row electrode 11 having a projection on the substrate that overlaps with a plurality of first electrodes in order to allow for an arrangement in which electrodes can be independently driven.
second electrode of the plurality of second electrodes on the first base at least partially overlaps orthographic projections of n first electrodes of the plurality of first electrodes on the first base, wherein n is an integer greater than 1 in order to allow for an arrangement in which electrodes can be independently driven as taught by Okada.
Regarding claims 9 and 17, Yang discloses (Figure 6) wherein the display panel further comprises a liquid crystal layer (7) between the first substrate and the second substrate.
Regarding claims 19 and 20, modus operandi applies to these claims as no particular features distinguish it from  the device set forth in claims 1 and 2  above.   As such see rejections claims 1 and 2 for rejection of the method claims.
Allowable Subject Matter
Claims 5, 7, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 6 is objected to due to its dependency upon claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879